Citation Nr: 1228415	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include as secondary to service-connected orthopedic disabilities.

2.  Entitlement to service connection for a right shoulder disability, claimed as secondary to a service connected left ankle disability.

3.  Entitlement to service connection for a right knee disability, claimed as secondary to status post left ankle fracture.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability, now also claimed as secondary to a service connected left ankle disability.


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney at Law

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to April 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board; in a statement received in April 2011, he withdrew such request.  

The Veteran filed the claim of service connection for a psychiatric disability as seeking service connection for the specific entity of depression in April 2009.  As the record shows other psychiatric diagnoses, and in light of the U.S. Court of Appeals for Veterans Claims (Court) intervening decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to encompass any psychiatric disability shown, however characterized. 

In a November 2011 statement, the Veteran indicated he filed a claim seeking a temporary total rating in connection with ankle surgery in October 2011.  His claims folder and Virtual VA file do not show that any action was taken on such claim.  The Board does not have jurisdiction in this matter; it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a right ankle disability on de novo review, and for psychiatric, right shoulder, and right knee disabilities are being REMANDED to the RO.  VA will notify the Veteran if action on his part is required..
FINDINGS OF FACT

1.  An unappealed September 1992 rating decision denied the Veteran service connection for a right ankle disability, essentially on the basis that there was no evidence of current disability and no evidence of a right ankle injury in service.  

2.  Evidence received since the September 1992 rating decision includes evidence suggesting the Veteran has a right ankle disability and his accounts of a right ankle injury in service; it relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right ankle disability may be reopened.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.  However, inasmuch as this decision reopens the claim of service connection for a right ankle disability, there is no reason to belabor the impact of the VCAA on the matter (as any notice or duty to assist omission is harmless).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail in a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

A September 1992 rating decision denied the Veteran's claim of service connection for a right ankle disability (residuals of a right ankle injury), essentially on the bases that there was no evidence of a right ankle injury in service and no evidence of a right ankle disability.  The Veteran did not appeal that decision.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 . 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the requirement for new and material evidence to reopen a claim is a low threshold requirement.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material. 

The evidence of record in September 1992 included a November 1990 service treatment record (STR) when the Veteran was seen a right ankle problem with instability.  Examination found moderate laxity (which was developmental), with integrity of the ligaments medially and laterally intact, and a full range of motion and power.  

On August 1992 VA examination, the Veteran was felt to have mild degenerative arthritis of his right ankle, pending X-rays.  

Because the Veteran's claim of service connection for a right ankle disability was previously denied based on findings that a right ankle injury in service and a current right ankle disability were not shown, for evidence to be new and material in the matter, it would have to relate to these unestablished facts, i.e., it would have to tend to show a right ankle injury and a right ankle disability.  

On July 1993 VA examination, right ankle X-rays were negative.  Significantly, while this evidence was received within a year following the September 1992 rating decision it did not affect the finality of that decision (as it did not show right ankle disability).

On April 2009, a private physician noted that the Veteran had discomfort with range of motion of his ankles and that likely had developed post-traumatic arthritis (related to injury in service).  A January 2010 private medical record contains a diagnostic impression of damage in the Veteran's ankles.  

A September 2010 VA provider's opinion based on review of the record (no examination) indicates, in essence, that the Veteran does not have a right ankle disability.

A September 2011 letter from a private orthopedic surgeon indicates that the Veteran has instability of [an unspecified] ankle because of an insufficient anterior tibial-talar ligament.  

Considering the additional evidence received in light of the "low threshold" standard endorsed by the Court in Shade, and the presumed (for purposes of reopening) credibility of the Veteran's accounts, the Board finds that the additional evidence received since the September 1992 decision is new and material.  While the private reports do not conclusively establish the presence of a right ankle disability the diagnosis of likely right ankle DJD (coupled with the fact that the Veteran has been seen for complaints of right ankle pain) is sufficient for a finding that the additional evidence received tends to show there is right ankle disability.   The additional evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability, and in light of the overall evidence raises a reasonable possibility of substantiating the claim.   Accordingly, the claim may be reopened.  

De novo review of the claim is discussed in the remand below.   


ORDER

The appeal to reopen a claim of service connection for a right ankle disability is granted.


REMAND

Regarding de novo review of the claim of service connection for a right ankle disability, the Veteran presents alternative theories of entitlement to such benefit:  He claims service connection is warranted on the basis that such disability is directly related to an injury in service.  Notably, his STRs show that while in service in November 1990 the Veteran was seen for complaints pertaining to the right ankle.  In the alternative, he contends that such disability is secondary to his service-connected left ankle disability.  

The reopening of the Veteran's claim has triggered VA's duty to assist by scheduling an examination.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App 79 (2006), the Court held that factor (C) i.e., that the evidence indicates the claimed disability may be related to service is a low threshold requirement.   
Given that the record shows right ankle complaints in service, includes diagnoses (albeit not conclusive) of current right ankle disability, and reflects that the Veteran does have a service connected left ankle disability, the Board finds that the low threshold standard endorsed by the Court in McLendon is met, and that a VA examination is necessary.   The Board notes that the September 2010 VA medical opinion in the record is inadequate for rating purposes; significantly, it was not based on an examination of the Veteran (but was based on claims file review), and does not reflect consideration of the entire record.  

Regarding the claim of service connection for a variously diagnosed psychiatric disability, both direct and secondary theories of entitlement to service connection are likewise for consideration.  The Veteran's STR's show he was seen for psychiatric complaints and received psychiatric evaluations while still in service.  Adjustment disorder with anxious mood was diagnosed.  On December 2003 VA treatment, the Veteran reported depression with anger problems which Zoloft helped control, and the assessment was depression/anger/anxiety, check thyroid.  On March 2007 VA evaluation, the Veteran reported that he was followed by "UT" (University of Tennessee?) for psychiatry, but transferred to VA due to expense.  On mental status examination, his affect was anxious, and the diagnosis was anxiety disorder.  In April 2009, the Veteran applied for service connection for depression, indicating that it was due to constant [ankle] pain and functional impairment.  

On January 2010, examination in Costa Rica (where he was living) the Veteran reported that having to wait from March  to August 2009 for a VA orthopedist to evaluate his disabilities drove him into a depression, and that stress brought on by pain in his limbs had deteriorated him a lot.  The examiner found a severe amount depression and anger.  The impressions were severe major depression; and PTSD with severe anxiety.  A depressive personality disorder was to be ruled out.  

In a September 2010 opinion based on a claims folder review a VA psychologist diagnosed Anxiety NOS.  That provider indicated that he did not find enough information to support a diagnosis of depression, but did not have the benefit of talking face to face with the Veteran and that it was possible that he did not have access to all of the facts [significantly, he noted that there was no evidence of mental health issues in service, which appears inconsistent with the actual record].  He opined that if the Veteran did have depressive symptoms, they were less likely as not secondary to his service-connected conditions.  Notably, he referred to a June 2007 VA psychiatric outpatient treatment record which is neither in the claims file nor in Virtual VA.  Because this assessment was not based on an actual psychiatric examination, and appears to not have considered all historical documents, it is inadequate for rating purposes.  Consequently, a VA psychiatric evaluation is necessary.  

The Board notes that during the pendency of this claim there have been revisions to the regulations pertaining to claims of service connection for PTSD.  The new 38 C.F.R. § 3.304(f) eliminates the requirement of corroborating evidence of alleged stressors if a stressor is related to fear of hostile military or terrorist activity.  The Veteran has been assigned a diagnosis of PTSD (albeit without a stressor identified).  Applicability of the revised regulation must be considered..  

Regarding right shoulder disability, it is claimed that such disability was sustained preventing a fall due to the Veteran's service-connected left ankle disability.  See May 2010 VA outpatient treatment report.  The Veteran was evaluated by neurology at the Mountain Home, Tennessee VA Medical Center in July 2009 (the report of which is not of record).  In September 2010, the Veteran requested that an August 2010 VA examination report from the Mountain Home, Tennessee VA Medical Center be secured to help document his right shoulder claim; there does not appear to have been any effort to do so.  Furthermore, an examination to assess the Veteran's claimed theory of causality is needed.  

Regarding right knee disability, the Veteran asserts that such disability likewise is secondary to his service-connected left ankle disability.  On October 2005 VA evaluation, the Veteran reported that he sees an outside orthopedist (work related) for right knee degenerative joint disease.  On June 2007 VA evaluation of the Veteran's right knee, he requested the provider to complete a form to continue disability benefits from a prior employer.  He stated the employer deemed him totally disabled due to a knee injury.  Arthritis of the knee was assessed.  In April 2009, a private physician indicated that in 2000 the Veteran had had right knee surgery for a torn meniscus.  Records pertaining to this procedure are pertinent evidence in this matter, and have not been sought.  It was noted that in the last 4 years, the Veteran had noticed that his right knee was hyperextending.  The provider opined that it was certainly possible that [increased right knee pathology] may be due to compensatory mechanisms due to the Veteran's ankle injuries.  

In May 2009 the Veteran advised that after he tore his right medial meniscus in 2000, his employer in 2003  stuck him out on long term disability insurance.  Records relating to this are likely to contain pertinent information, and must be secured.

On September 2010 VA examination, the examiner (who provided an opinion against the Veteran's claim) did not adequately address whether the Veteran's right knee disability was aggravated by his service-connected left ankle disability.  See  Allen v. Brown, 7 Vet.App. 439 (1995).  Moreover, the opinion was based on a less than complete record.  Consequently, an examination to secure a medical advisory opinion in this matter is necessary.  

The record also reflects that there are additional reports of private treatment for the disabilities at issue that remain outstanding, and must be secured (including from a private neurologist and a therapist).  In September 2011, a private orthopedic surgeon, R.P.G., noted that the Veteran had ankle instability due to an insufficient anterior tibial-talar ligament, which produces frequent falls, the last occurring 3 months prior, at which time an MRI revealed pathology present.    

The Veteran's cooperation will be needed for VA to secure private pertinent records.   He is advised that a governing regulation provides that where evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will (emphasis added) be considered abandoned (and that the appeal in the matter would be dismissed).  See 38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following: 

1.  The RO must secure for the record:  All records of treatment the Veteran has received for psychiatric problems since service discharge, including from "UT"; all VA records of psychiatric treatment he Veteran has received (including in June 2007); all records of treatment he has received for right shoulder disability since service discharge, including from the Knoxville and Mountain Home, Tennessee VA Medical Centers from July 2009 to present; the report of the 2010 VA contract examination for right shoulder disability; the report of the August 2010 VA examination for right shoulder disability at Mountain Home, Tennessee VAMC; all medical records of treatment the Veteran has received for right knee disability, including private and VA medical records from 2000 to October 2005; and all records pertaining to an disability insurance/Workmans Compensation claims with his former employer, stemming from a right knee injury in 2000.  The Veteran must assist in this matter by providing identifying information and any releases necessary.  [If he does not provide such assistance, the claims involved must be further processed under 38 C.F.R. § 3.158(a).]

2.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his current psychiatric disability(ies).  The Veteran's claims file (to include this remand) must reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner must provide opinions that respond to the following;

(a) Please identify (by medical diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD related to a stressor event in service (including under the revised 38 C.F.R. § 3.304(f)(based on fear of hostile/terrorist activity)?  If PTSD in accordance with DSM-IV is diagnosed, please identify the stressor and symptoms that support the diagnosis.

(b) As to each psychiatric disability diagnosed please opine whether such is at least as likely as not, (a 50% of better probability) related to the Veteran's psychiatric complaints/symptoms noted in service, or somehow otherwise related to service.

(c) As to each psychiatric disability diagnosed (which is not found to be directly related to the Veteran's service) please opine whether such at least as likely as not (a 50 % or better probability) was caused or aggravated by the Veteran's service connected left ankle disability.  

The examiner must explain the rationale for all opinions.

3.  The RO should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current right shoulder, right knee, or right ankle disabilities, if any.   The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran, and review of his claims file, the examiner must provide opinions that respond to the following:
(a) Please identify (by medical diagnosis) each right shoulder, right knee, and right ankle disability found.: 

(b) As to each diagnosed right shoulder, tight knee, and/or right ankle disability entity diagnosed, please opine whether such disability is directly related to the Veteran's service, as due to any injury shown , complaints, duties, therein.  

(c)  As to each diagnosed right shoulder, right knee, and/or right ankle disability diagnosed that is determined to not be directly related to the Veteran's service/events therein, please opine further whether such disability was at least as likely as not (a 50 % or better probability) caused or aggravated by the Veteran's service connected left ankle disability?.  The explanation of rationale must specifically include comment on the Veteran's alleged theories that his right shoulder disability was caused by trying to prevent a fall due to the left ankle disability and that his right lower extremity disabilities were caused or aggravated by faulty gait biomechanics due to the left ankle disability.    

The examiner must explain the rationale for all opinions.   

4.  The RO must ensure that all development requested is completed in full.  Then the RO should readjudicate the claims (as characterized, and to encompass all psychiatric diagnoses found, as well as consideration of the applicability of the revised 38 C.F.R. § 3.304(f)(3).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


